In the reasoning and the conclusion reached in State ex rel. v. Hartmann, 231 S.W. 982, I did not concur and am still of the opinion that case was not well ruled, but that case stands as the final interpretation by this court en banc of the law applicable to the facts in that case and the ruling made in Hartmann's case is controlling in all cases not distinguishable on the facts.
I agree with the holding of the majority that the certificate of the judges and clerks of election, attached to and made a part of the poll books, cannot be produced and used before the grand jury without such use tending "toward showing who voted any ballot." This brings the acts here sought to be prohibited within the character of acts prohibited by the rule laid down in Hartmann's case and, yielding as is my duty to the controlling authority of that case, leads to my concurrence in the result reached in the instant case. *Page 163